Citation Nr: 1313135	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  12-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from January 1989 to April 1989, and active duty from March 2003 to September 2003, and from January 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records, dated from July 2011 to February 2012, that are relevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that potentially relevant evidence may not have been associated with the Veteran's claims file.  Specifically, in a June 2012 Supplemental Statement of the Case (SSOC), the RO noted that a statement from the Veteran's wife was received by VA in August 2012; however, the statement has not been associated with the Veteran's paper or electronic claims file.  

Additionally, it appears that there may be additional private medical records that are pertinent to the claim on appeal.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  In this case, the RO sought treatment records from a private family medicine practitioner in July 2011.  It does not appear that the RO made any further attempts to obtain records from the physician and there is no indication that a negative response was received from the provider.  

The Veteran's last examination in connection with his claim for an increased evaluation for PTSD was provided in March 2011, or over two years ago.  Therefore, on remand, reexamination is needed to determine whether this disability has worsened since the March 2011 VA examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Further, in February 2013, the Veteran submitted an August 2012 statement from F. D. B. and A. B., which indicated that the Veteran's service-connected PTSD impacted his ability to live in a small community, his employment, and his finances.  The Board points out that the additional evidence was received after the issuance of the June 2012 SSOC.  See 38 C.F.R. § 19.37(a) (Evidence received prior to transfer of the records to the Board will be referred to appropriate rating or authorization activity for review and disposition.  If the SOC and any prior SSOC were prepared before the receipt of the additional evidence, a SSOC will be furnished to the appellant and his or her representative unless it is duplicative or not relevant).

Finally, the Board notes that each time a Veteran files a claim for an increased rating and submits evidence of unemployability due to this disability, such as the August 2012 statement discussed above, he has implicitly made a claim for a TDIU.  The TDIU is not a separate claim that must be raised with specificity; it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (TDIU "is part and parcel of the determination of the initial rating for [a] disability").  In this case, the Veteran's claim for an increased rating for PTSD included a claim for a TDIU, as the evidence indicates that he may be unemployable due to his PTSD.  The RO has not, however, adjudicated this claim for a TDIU in its April 2011 rating decision, March 2012 SOC, or June 2012 SSOC.  The courts have not definitively indicated what the Board should do when faced with a TDIU claim that was implicitly raised as part of an increased rating claim but was not explicitly adjudicated by the RO.  The Board is persuaded by the reasoning of the single judge decision in Muma v. Shinseki, No. 09-2734 (Oct. 21, 2010) that "a remand, not a referral, is the appropriate action when, as here, the Board has jurisdiction over a claim but the evidence has not been developed enough for proper appellate adjudication."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  As the Veteran may be entitled to a TDIU and such a claim was implicitly made along with the increased rating claim, the RO should explicitly adjudicate this claim after performing any necessary development, to include obtaining a medical opinion as to the effect of the Veteran's service connected PTSD upon his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Locate the statement from the Veteran's wife, received by VA in August 2012, and associate it with the record.  See June 2012 SSOC.

2.  Ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include any VA treatment records not associated with the record.

The RO/AMC must provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  In particular, the RO/AMC should inquire about private treatment records from the Veteran's private family physician.

The AOJ must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  Additionally, the RO/AMC must inform the Veteran and provide him an opportunity to submit copies of the outstanding medical records. 

3.  After completing the preceding development, the Veteran should be afforded a VA PTSD examination to ascertain the current severity and manifestations of his service-connected psychiatric disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD disability. 

The examiner is also requested to provide a medical opinion as to the effect of the Veteran's service-connected PTSD on his employability.

4.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



